Citation Nr: 0813855	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a low back disorder.  

2.	Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to July 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  

The case was remanded by the Board in May 2007.  


FINDINGS OF FACT

1.	A right knee disorder shown during service is not shown to 
be related to any current knee disability.  Arthritis was 
first shown years post-service and is not related thereto.

2.	A chronic low back disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.  Arthritis was first shown 
years post-service and is not related thereto.


CONCLUSIONS OF LAW

1.	A chronic right knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the right knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.	A chronic low back disorder was neither incurred in nor 
aggravated by service nor may arthritis of the low back be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2005 and May 2007, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the May 2007 letter, the veteran was provided all 
necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

The veteran is seeking service connection for right knee and 
low back disorders that he has testified, at his hearing 
before the undersigned in December 2005, to have had their 
onset during service.  He stated that he had injured his knee 
while running the obstacle course, and that he sustained an 
injury of his low back while on guard duty.  The Board has 
reviewed the entire evidence of record and can find no basis 
for entitlement to service connection for either a low back 
or right knee disorder.  

Review of the service treatment records show that he was 
treated for a right knee disorder during service, assessed as 
being right knee strain, but did not have complaints or 
treatment for a low back disorder.  On examination for 
discharge from service, clinical evaluation of the spine and 
lower extremities was normal, although the veteran did have a 
complaint of mild, non-specific right knee pain.  Post-
service treatment records show that the veteran was treated 
for low back and right knee pain at a VA facility in October 
2004.  At that time, no relation with service was drawn by 
the medical care providers.  

In an attempt to ascertain whether these low back and right 
knee disabilities are at least as likely as not related to 
service, the Board ordered that the veteran be afforded a 
compensation examination.  This took place in October 2007.  
Regarding the veteran's low back disorder, the examiner 
stated that the diagnosis was degenerative lumbar 
spondylosis.  It was the examiner's opinion that it was less 
likely than not that the veteran's current mild degenerative 
joint disease of the lumbar spine was related to military 
service.  In support of this conclusion, the examiner stated 
that there was nothing in the military records that supported 
an injury of the spine and that no spinal complaints are 
shown in the record until 30 years subsequent to service.  
Regarding the knee disorder, the diagnosis was mild 
degenerative joint disease of the right knee, but that it 
would be pure speculation to state whether the current knee 
problem was related to the knee strain that the veteran had 
while in service.  It was stated that, although the veteran 
did sustain a right knee injury while in the military, there 
was no documentation of chronic disability.  While a strain 
can cause permanent damage, it could not be stated that this 
had occurred without resorting to speculation.  

The veteran is not shown to have sustained a back injury 
during service and arthritis of the low back is not 
demonstrated until almost 30 years subsequent to service.  
While the veteran did have a right knee strain during 
service, the examiner who evaluated the veteran in October 
2007 did not find that this was a chronic disorder, and could 
not relate the disability to service.  Although the veteran 
testified that he had had low back and right knee disability 
since service, the absence of clinical treatment records for 
approximately 30 years after active duty is probative 
evidence against continuity of symptoms since service.  Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  Under these 
circumstances, the claims must be denied.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right knee disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


